Applicability of AIA  or Pre-AIA  Provisions
00.	This application is being examined under the first to invent, pre-AIA , [hereinafter "FTI"] provisions. 
If, however, this application's status as subject to FTI provisions is incorrect, then correcting the statutory bases of rejection(s) is not considered new ground(s) of rejection if the rationale supporting the rejection(s), and prior art relied upon, is the same under the AIA  and pre-AIA  statuses.
The 3/24/2021 After Final Amendment Is Entered
01.	Within the time authorized for the After Final Consideration Pilot Program 2.0 [hereinafter "AFCPP-2.0"], Examiner completed additional consideration of (and/or performed an updated search related to) the proposed amendments accompanying the 3/24/2021 Response including an amendment under AFCPP-2.0. 
The 3/24/2021 Response is entered, and the 12/24/2020 is withdrawn to address the amendments and Remarks in the 3/24/2021 Response.
The additional consideration and/or the updated search however indicate that the proposed Amendments and Remarks raise additional issues warranting addressing. The 3/24/2021 fails to show the pending claims to be allowable. 
The Claims, therefore, are NOT yet indicated allowed. 
Examiner Called Applicant's Representative
02.	Examiner Sayadian called Mr. O'Neill on 4/27/2021 and left a message confirming that the request for reconsideration has been entered and that an Office communication will follow as soon as practicable. 
CONCLUSION
03.	Any inquiry concerning this communication, or earlier communication(s) on this application, should be directed to Examiner Hrayr A. Sayadian, who can be reached at (571) 272-7779, on Monday through Friday, 0730 – 1600 EDT/EST, whichever time zone is in effect at time of call.
If attempts to reach Mr. Sayadian by telephone are unsuccessful, his supervisor, Supervisory Primary Examiner Wael Fahmy, can be reached at (571) 272-1705. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available only through Private PAIR. For more information about the PAIR system, see http://pair-direct.uspto.gov. The Electronic Business Center (EBC) at (866) 217-9197 (toll-free) may answer questions on how to access the Private PAIR system.
/HRAYR A SAYADIAN/
Primary Examiner, Art Unit 2814